Arthur Griffin, plaintiff in error, defendant below, was on the 26th day of May, 1922, in the district court of Muskogee county, convicted of grand larceny. The jury fixed his punishment at imprisonment in the penitentiary for a term of three years. From the judgment rendered in accordance with the verdict, defendant appeals.
No brief has been filed supporting the appeal, indicating that the appeal has been abandoned. After long delay the case has been submitted on the record, which shows that it is a companion case to Webb v. State, 27 Okla. Crim. 339, 227 P. 907, this day affirmed by this court, to which case reference is made for further particulars. The facts and circumstances and the law involved in these two cases are similar. Griffin, like Webb, was a trusted employe of a furniture company in Muskogee, who took advantage of his access to the warehouse of his employer to steal and purloin the merchandise charged in the information, together with other goods not specifically described, showing a systematic series of larcenies, accomplished by means of a violation of his trust as an employe of this person, from whom the goods were taken.
There being no fundamental error apparent, the judgment of the trial court is affirmed. *Page 339